At the outset, allow me to echo the sentiments of the many Heads of State, Government and delegation before me in congratulating Mr. Thomson on his election to the presidency of the General Assembly at its seventy-first session. We are particularly humbled, yet proud, that a son of Fiji, indeed a son of our Pacific islands, has reached the historic milestone of being chosen by the Member States of this institution to be their President. He can expect the full cooperation and support of the delegation of the Kingdom of Tonga. May I also add my voice to the cause of previous speakers in thanking his immediate predecessor, Mr. Mogens Lykketoft, for his outstanding leadership of the General Assembly at its seventieth session.
We welcome the President’s timely and relevant choice of theme for this session. The focus of the Sustainable Development Goals (SDGs) — and of the 2030 Agenda for Sustainable Development itself — is, as the theme aptly states, to transform our world and to ensure that no one is left behind. As we delve deeper into the implementation of the Agenda over the next years towards 2030, the transformation of our world, in line with the SDGs, can be accomplished, as the theme states, only through a universal push. That means that all countries and all actors must work together at national, regional and international levels in order to successfully implement the Agenda and achieve our targets.
An important gauge of that success is the extent of a country’s internalization of the lofty Goals and targets that have been set. In November 2015, with the assistance of the United Nations Development Programme (UNDP), Tonga began incorporating the SDGs in its domestic legislation by aligning its national strategic development framework with them. The SDGs are now an integral part of the Government’s corporate-planning and budgeting clauses.
The health of our people is a top priority for Tonga. Indeed, we risk losing the most important natural resource that Tonga has to develop our country if the people fall prey to the dangers of non-communicable diseases (NCDs). In recognition thereof, and in partnership with the Pacific Community and the World Health Organization, Tonga hosted the first regional summit on non-commuicable diseases in June of this year in order to highlight the rampant spread of these diseases throughout the Kingdom and the Pacific island region and to consider action to address the regional NCD crisis. We were privileged to have as a guest of honour UNDP Administrator Helen Clark, whose attendance at the summit was a first for her in her current role, and which indicated the importance that the UNDP, in partnership with Tonga and the region, attaches to that health topic. As one of the leading countries highlighted by the NCDs Joint Programming Missions programme and the United Nations Interagency Task Force on the Prevention and Control of NCDs, at a side event this week, Tonga was recognized at the international level for its integrated national efforts to address NCDs.
Related to the important issue of health is the onslaught of transnational crime in our country. With porous borders, drugs have managed to enter Tonga through the illicit movement of people and goods. Although our country is very small in terms of capital in comparison with our neighbouring countries, Tonga has seen the effect of the drugs trade on the health and well-being of our people, particularly our young people, which is putting the future of our country at risk. We support the regional initiatives of the United Nations Office on Drugs and Crime to combat the trafficking in drugs and precursors, among other things, and organized crime in the Pacific.
As a small island developing State — in other words, a sea-locked developing country — our traditional and modern relationship with the ocean places the conservation and sustainable use of the ocean and its natural resources at the forefront of our interests. Tonga joined the ranks of Member States that argued for the importance of the ocean and seas to global sustainable development and gradually steered the negotiations on the 2030 Agenda for Sustainable Development to the inclusion of SDG 14, on the conservation and sustainable use of the oceans, seas and marine resources in the Agenda.
We are now greatly committed to ensuring that SDG 14, together with its set targets and indicators, is achieved by 2030. We therefore very much look forward to the first United Nations Conference to Support the Implementation of Sustainable Development Goal 14, to be held in June 2017, as the first global meeting to take stock of where we stand in terms of the conservation and sustainable use of our oceans and its resources and where we need to go to ensure that all targets are achieved. We thank our friends Fiji and Sweden for paving the way for the holding of that international conference. The Assembly can rest assured that Tonga will be highly engaged in that process.
We also commend Italy for its 10x20 Initiative in line with SDG target 14.5, which seeks to set aside 10 per cent of our coastal waters as marine protected areas by 2020. We look forward to engaging with and supporting the work of the Steering Committee in that regard, under the able guidance of the co-Chairs, Italy and Maldives.
Tonga continues to recognize the importance of the work of the International Seabed Authority (ISA). Tonga engages in the Authority’s processes to ensure that the appropriate conservation and environmental-management practices are sufficiently robust in terms of seabed mining. We thank the Member States that supported Tonga in its election to the Council of the Authority in 2014 and, earlier this year, to the Council’s Legal and Technical Commission. In reiterating our support for the good work of the ISA Assembly, we look forward to assisting the Authority in managing the upcoming challenges as the onset of seabed mining in the Area comes to the fore. We also congratulate the ISA Secretary-General-elect, Mr. Michael Lodge, and look forward to his stewardship of the Authority in the coming years.
The regulation of the exportation of biological diversity in areas beyond national jurisdictions has yet to be realized. In line with the decision of the leaders of the Pacific Island Forum in 2014, we strongly support the ongoing Preparatory Committee meetings process established under the resolution 69/292, of 19 June 2015, which will make substantive recommendations at the seventy-second session of the General Assembly for a legally binding instrument on the conservation and sustainable use of marine biological diversity in areas beyond national jurisdiction.
We commend the leadership of the Chairperson of the Preparatory Committee, Ambassador Eden Charles of Trinidad and Tobago, and look forward to his continued stewardship and skilful guidance of the process towards its completion through the final two Preparatory Committee meetings next year. The draft agreement recognizes the value and importance of ensuring the integrity of all ecosystems, including oceans, and the protection of biodiversity.
By partnering with friends, such as the International Union for Conservation of Nature, Tonga is able to face the challenges of climate change, while remaining fully aware that as a Government it cannot face such challenges alone. One of those challenges is the existential threat posed by climate change to international peace and security. To ensure that the issue of negative impacts of climate change is high on the United Nations agenda, we reiterate our call for a Special Representative on climate and security and for the issue to be raised by our friends in the Security Council, due to its clear and unambiguous links to additional threats to international peace and security. Be it in terms of sea-level rise, loss of territory, mass migration or as an instigator of violence and the suffering of peoples as a result of the scarcity of resources, the causal link is clear.
Tonga is the third-most-vulnerable country in the world to the adverse impacts of climate change. As a signatory party to the United Nations Framework Convention on Climate Change and its subsequent Protocol, Tonga affirms its ongoing commitment to implementing the objectives of this core international framework on climate change. The seriousness of the negative impacts of climate change cannot be underestimated. Its impacts threaten our territorial integrity, land, water, health, infrastructure, food security, biological diversity, livelihoods and ecosystems.
The maintenance of international peace and security is determined not solely, but in a major way, by the issue of disarmament. The proliferation of weapons in all their forms not only threatens international peace and security, it also demonstrates the sheer waste of financial resources when Governments invest in the manufacture and trade in arms. Such finances could be better used for international sustainable development initiatives, which would logically contribute to international peace and security and the betterment of lives. The spending of trillions of dollars in defence budgets to develop weapons, including nuclear weapons, at the expense of the welfare of one’s people, is offensive and repugnant to the conscience of humankind.
In keeping with that sentiment, we wish to express our concern about the recent nuclear testing by the Democratic People’s Republic of Korea, in breach of decisions made by the United Nations to promote international peace and security. Our Pacific islands and region having experienced the negative effects of nuclear testing, Tonga believes in the need for international standards to control and manage the use of nuclear capabilities and nuclear power for peaceful purposes. For its part, Tonga is at the final stage of its acceptance process of the statute of the International Atomic Energy Agency, which will formalize its membership of the organization. We hope to deposit our instrument of acceptance with the Agency by the end of this month.
Part of the challenge of ensuring the credible development of all States lies in preventing one country from dominating another country economically. This matter bears directly on the right to development, an issue that we discussed last Thursday morning at the high-level segment to commemorate the thirtieth anniversary of the Declaration on the Right to Development. The unfair application of such dominance results in the suffering of innocent people and, in the light of political reasoning, should not be tolerated in this day and age. We therefore join many others in congratulating the Government of the United State on incrementally easing its restrictions on economic activity in Cuba. Tonga has an interest in that, given our concern for the welfare of our nationals currently living and studying in Cuba, and also for the millions of people who merely want an opportunity to enjoy the right to development. We will again join the majority of States represented here this year in calling on the United States for a timely lifting of its embargo on Cuba.
We want to address the welfare of the Pacific people who are residents and citizens of West Papua province, Indonesia. Last year, standing on this same rostrum (see A/70/PV.18), I spoke about the human rights abuses taking place in Indonesian-ruled West Papua. Nothing appears to have changed there in the year that has elapsed. I use the word “appears” intentionally, because we still have no way of knowing exactly what is going on there. It seems that something is definitely wrong.
Nearly half a century ago, when I was still young, I learned, as had many others in the region, that a wrong had been done to the West Papuans. I am not a young man now. During much of my life I have struggled,, against great odds for justice and democracy in my land. In the Christian faith, a universal truism is espoused through the story of the Good Samaritan. A badly injured man lay in the sun by the roadside. He had been stripped of his clothing and was evidently the victim of a robbery. Without any reservation or hesitation, free from religious and cultural restrictions or bias, the Good Samaritan went to help the man, relieve his suffering, clothe him and nurse him back to health. The man was placed by the Good Samaritan in local accommodation where he could recover.
The Tongolese probably have the same neighbourly concern for the welfare of the indigenous people of West Papua. As called for by a decision taken at a meeting of the Pacific Islands Forum earlier this month in the Federated States of Micronesia, Tonga supports the goal for an open and constructive dialogue with Indonesia with regard to the status and welfare of the people of West Papua. Tonga therefore calls on Indonesia, as a dialogue partner of the Pacific Islands Forum, to work with it and other Forum countries to facilitate this decision of our fellow leaders, either bilaterally or through United Nations mechanisms.
Finally, we reiterate our support for the President and his presidency. We also take this opportunity to pay tribute to the Secretary-General for his tireless work on behalf of all countries and peoples, and more especially for his sensitivity to the interests of small island developing States like my own, for which he has promoted specific initiatives. His presence here will surely be missed. We hope that his successor will carry forward his work on behalf of small island developing States. We wish him well in his future endeavours.